DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (17158,655), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 09/07/2022, following the Non-Final Rejection office action dated 06/07/2022.    
	Claims 1, 6-7, 13, and 15-16 have been amended.
	Claim 12 had been previously allowed.
	(Please see page 7 of Applicant Arguments/Remarks, filed on 09/07/2022)
	Applicant's submissions have been entered.  


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless— 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
4. 	Claims 1, 4, 6, 7, 9-11, 13, 15, 16, and 18-20 are rejected, under AIA  35 U.S.C. 102(a)(1) as being un-patentable by Menahem et al. (US 2016/0062870 A1; Pub. Date: Mar. 3, 2016; Filed: Aug. 28, 2014; hereinafter Menahem).
Regarding claim 1, Menahem teaches: 
(Currently Amended) A method of debugging datacentric programming languages (See, e.g., Menahem, FIG. 6, par [0091]: “FIG. 6 is a sequence diagram of a method 600 for debugging structured query language (SQL) statements according to an implementation.  …” (emphasis added) Examiner Note (EN):  Menahem discloses: a method for debugging structured query language (SQL) statements), comprising: 
receiving, by a processor, an expression to be evaluated against one or more input data elements in an input data structure (See, e.g., Menahem, FIG. 5, par [0090]: “…The engine 514 also monitors the execution plan that is being debugged, communicating the state of the running execution, and interacts with the symbol handler 518 and the expression evaluator 520 to provide real-time state analysis of an execution's memory and variables. …” (emphasis added), Menahem, par [0116]: “…executing one or more computer programs to perform functions by operating on input data and generating output. …” (emphasis added), and, Menahem, par [0053]: “…The API 112 may include specifications for routines, data structures, and object classes. …”  (emphasis added) EN:  Menahem teaches: communicating the state of the running execution, and interact with the symbol handler and the expression evaluator to provide real-time state analysis of an execution's memory and variables by operating on input data [one or more input data elements] and generating output using data structures.); 
evaluating, by the processor, the expression to produce one or more output data elements in an output data structure from the one or more input data elements (See, e.g., Menahem, par [0116]: “…executing one or more computer programs to perform functions by operating on input data and generating output. …” (emphasis added) and, Menahem, par [0053]: “…The API 112 may include specifications for routines, data structures, and object classes. …”  (emphasis added) EN:  Menahem teaches: executing one or more computer programs to perform functions by operating on input data and generating output using data structures [produce one or more output data elements in an output data structure from the one or more input data elements]), wherein the evaluating comprises automatically augmenting the input data structure with positional metadata (See, e.g., Menahem, FIG. 5, par [0089]: “…the SQL processor includes a parser 502, checker 504, plan cache 506, optimizer 508, and server side SQL debugger 304. The parser 502 (a.k.a., SQL Command Parser) performs syntax checks on a current SQL statement 306 and raises a syntax error if syntax is not recognized. The parser 502 also translates SQL statement 306 into an internal query tree (a tree structure that corresponds to a query). The checker 504, based on the query tree, is used to access metadata and to verify types, which are needed during the parser 502 activity (both syntactic and semantic correctness). The plan cache 506 caches an execution plan (both productive and debug execution plans) in order to avoid repeated optimizing efforts for the same query. The plan cache 506 maps a query string to the execution plan and other metadata derived during optimization.…” (emphasis added) EN:  Menahem teaches: the SQL processor includes a parser, checker, plan cache, optimizer, and server side SQL debugger, where the parser translates SQL statement into an internal query tree [output data structure], while the plan cache maps a query string to the execution plan and other metadata derived during optimization); 
receiving a user selection of a data element from a datacentric programming element, wherein the data element is chosen from the group consisting of the one or more input data elements and the one or more output data elements (See, e.g., Menahem, FIG. 6, par [0093]: “…a user loads the SQL debug view for a selected SQL statement, based on a debug execution plan, …” (emphasis added) and, Menahem, par [0116]: “…to perform functions by operating on input data and generating output. …” (emphasis added) EN:  Menahem teaches: a user loads the SQL debug view for a selected SQL statement, e.g., to perform functions by operating on input data and generating output); and 
in response to the user selection, by the processor, using the positional metadata to display a providence of the selected data element (See, e.g., Menahem, FIG. 1, par [0058]: “…the server application 107 can provide and/or modify content provided by and/or made available to other components of the EDCS 100. In other words, the server application 107 can act in conjunction with one or more other components of the server 102 and/or EDCS 100 in responding to a message (e.g., a request) for content received from the client 140. …” (emphasis added), and Menahem, FIG. 5, par [0089]: “… The plan cache 506 maps a query string to the execution plan and other metadata derived during optimization.…” (emphasis added) EN:  Menahem teaches: the server application can provide and/or modify content provided by and/or made available to other components of the EDCS in responding to a message (e.g., a request) for content received from the client by mapping a query string to the execution plan and other metadata.).


Regarding claim 4, Menahem teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), 
Menahem further teaches:
wherein the input data structure comprises a database and wherein the expression comprises an SQL expression (See, e.g., Menahem, par [0007]: “…evaluating expressions associated with the SQL process based on the intermediate results, a context of the plurality of contexts, data tables in a data store, and a context change which influences the rest of debugged process execution.” (emphasis added) EN:  Menahem teaches: evaluating expressions associated with the SQL process based on data tables in a data store.).


Regarding claim 6, Menahem teaches: 
(Currently Amended) The method of claim 1 (please see claim 1 rejection), 
Menahem further teaches:
wherein the positional metadata comprises positional information of individual data elements in the output data structure, the method further comprising cross referencing the individual data elements with the one or more input data elements in the input data structure (See, e.g., Menahem, FIG. 5, par [0089]: “…The parser 502 also translates SQL statement 306 into an internal query tree (a tree structure that corresponds to a query). The checker 504, based on the query tree, is used to access metadata and to verify types, which are needed during the parser 502 activity (both syntactic and semantic correctness). The plan cache 506 caches an execution plan (both productive and debug execution plans) in order to avoid repeated optimizing efforts for the same query. The plan cache 506 maps a query string to the execution plan and other metadata derived during optimization. The optimizer 508 (a.k.a., Query Optimizer) calculates the most efficient way (or according to the required optimization level in the case of debug mode) to implement the request represented by the submitted query based on the query tree produced by the parser 502, so it is being prepared for execution. …” (emphasis added) EN:  Menahem teaches: The plan cache 506 maps a query string to the execution plan and other metadata derived during optimization to implement the request represented by the submitted query based on the query tree produced by the parser 502.).


Regarding claim 7, Menahem teaches: 
(Currently Amended) The method of claim 1 (please see claim 1 rejection), 
Menahem further teaches:
wherein the positional metadata comprises a unique identifier associated with each of the one or more input data elements in the input data structure (See, e.g., Menahem, par [0112]: “…an important parameter is the debugger token—a unique identifier for a debug session (current). The communication and session management 402 mechanism supports (optional) client token (created or identified by the non-SQL debugger) in order to allow client debugger integration (a.k.a., a unified debugger), …” (emphasis added) EN:  Menahem teaches: an important parameter is the debugger token—a unique identifier for a debug session).




Regarding claim 9, Menahem teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), 
Menahem further teaches:
wherein the datacentric programming element is chosen from the group consisting of the input data structure and the output data structure (See, e.g., Menahem, par [0116]: “…executing one or more computer programs to perform functions by operating on input data and generating output. …” (emphasis added)  And,  Menahem, par [0053]: “…The API 112 may include specifications for routines, data structures, and object classes. …”  (emphasis added)  EN:  Menahem teaches: executing one or more computer programs to perform functions by operating on input data and generating output using specifications for data structures).

Regarding claim 10, Menahem teaches: 
(Original) The method of claim 9 (please see claim 9 rejection), 

Menahem further teaches:
wherein the datacentric programming element group further consists of the expression (See, e.g., Menahem, FIG. 5, par [0090]: “…The symbol handler (a.k.a., Symbol Provider) maps the SQL execution plan debugging symbols to a SQL execution plan running instance, so that meaningful information can be provided (e.g., expression evaluation). The expression evaluator 520 supports dynamic variable and expression evaluation when a program has been stopped at a particular point. …”  (emphasis added) EN:  Menahem teaches: The expression evaluator 520 supports dynamic variable and expression evaluation.).




Regarding claim 11, Menahem teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), 
Menahem further teaches:
further comprising visually presenting to the user, without using a breakpoint, information indicating how the input data structure is processed (See, e.g., Menahem, FIG. 2C, par [0015]: “FIG. 2C is a block diagram representing an example user interface displaying an example graphical SQL execution plan.”  (emphasis added),  and, Menahem, FIG. 6, par [0099]: “…breakpoints are set based on already configured breakpoints. The breakpoint configuration is done by the user and could also be loaded from persistency (done once and stored also for later debugging). It could be that there is no configured breakpoints as user wants to use step-in operation …”  (emphasis added) EN:  Menahem teaches: user interface displaying an example graphical SQL execution plan, when there is no configured breakpoints as user wants to use step-in operation.).

Claims 13, 15, 16, and 18-20:
System Claims 13, 15, 16, and 18-20 are basically similar to rejected method Claims 1, 6, 7, and 9-11, respectively.  
As such, Claims 13, 15, 16, and 18-20 are rejected under AIA  35 U.S.C. 102(a)(1), as being un-patentable by Menahem, for similar rationale.






Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

6.	Claim 2 is rejected, under AIA  35 U.S.C. 103, as being un-patentable by Menahem (US 2016/0062870 A1), in view of Thukkaram et al. (US 2014/0245269 A1; Pub. Date:  Aug. 28, 2014; Filed: Feb. 27, 2013; hereinafter Thukkaram).

Regarding claim 2, Menahem teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), 
Menahem does not appear to explicitly teach:
wherein the input data structure comprises an XML document and wherein the expression comprises a XPath expression.

However, Thukkaram, in an analogous art, teaches:
wherein the input data structure comprises an XML document and wherein the expression comprises a XPath expression (See, e.g., Thukkaram, FIG. 1, par [0018]: “FIG. 1 illustrates an example data model 100 of a document, in accordance with at least one embodiment. While the illustrated example uses XML and XPath constructs for illustrative purpose, the techniques described herein generally apply to any other data models such as Document Object Model (DOM). In this example, the content of a document is organized in a tree 100, for example, based on the XML tags in the document.  …” (emphasis added)  And, Thukkaram, FIG. 3, par [0030]: “…Using XPath, the location path for the "portType" attribute node 312 may be "/bpws:process/bpws:sequence/bpws:receive/portType" which is 49 characters long. … The encoded location path "AAB@po" is only six characters long, compared with the 49-character XPath expression.  …” (emphasis added)   EN:  Thukkaram teaches: using XML and XPath constructs with a 49-character XPath expression "/bpws:process/bpws:sequence/bpws:receive/portType”.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Menahem’s invention for debugging datacentric programming languages by incorporating the teachings of Thukkaram that teaches “wherein the input data structure comprises an XML document and wherein the expression comprises a XPath expression.”.  A person having ordinary skill in the art would have been motivated toward such a modification because: With the increasing popularity of web-based applications, such as web services, more data is being organized, stored, transferred and displayed in structured documents such as Extensible Markup Language (XML) or HyperText Markup Language (HTML) files. (see Thukkaram, par [0001]).  Menahem and Thukkaram are analogous arts directed generally to debugging code.   


7.	Claim 3 is rejected, under AIA  35 U.S.C. 103, as being un-patentable by Menahem (US 2016/0062870 A1), in view of Bailey et al. (US 2020/0057671 A1; Pub. Date:  Feb. 20, 2020; Filed: Dec. 20, 2018; hereinafter Bailey)

Regarding claim 3, Menahem teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), 
 Menahem does not appear to explicitly teach:
wherein the input data structure comprises a JSON document and wherein the expression comprises a JSONata expression.

However, Bailey (US 2020/0057671 A1), in an analogous art, teaches:
wherein the input data structure comprises a JSON document and wherein the expression comprises a JSONata expression (See, e.g., Bailey, FIGs. 1,2; par [0043]: “…policy expressions are written using the JSONata expression language, which efficiently parses through any arbitrarily structured JSON document to do complex operations on the data. In the permission manager 111, policies 201, context data 217, and resource request data (i.e., a viewer object 205) can be combined into one document (Block 213), and the permission manager 111 can evaluate expressions to efficiently do logical compares on the context data 217, the viewer object 205, and apply the relevant policies 201 (Block 211). …” (emphasis added)  EN:  Bailey teaches: policy expressions are written using the JSONata expression language, which efficiently parses through any arbitrarily structured JSON document.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Menahem’s invention for debugging datacentric programming languages by incorporating the teachings of Bailey that teaches “wherein the input data structure comprises a JSON document and wherein the expression comprises a JSONata expression.”.  A person having ordinary skill in the art would have been motivated toward such a modification as it: evaluates input states using a set of rules written using a well-defined expression syntax, such as the JSONata expression syntax. (see Bailey, pars [0019], [0043]).  Menahem and Bailey are analogous arts directed generally to debugging code.   


8.	Claims 5, 8, 14 and 17 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Menahem (US 2016/0062870 A1), in view of NELSON et al. (US 2019/0340103 A1; Pub. Date:  Nov. 07, 2019; Filed: May 02, 2018; hereinafter NELSON)

Regarding claim 5, Menahem teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), 
Menahem does not appear to explicitly teach:
further comprising tracing the selected data element to a location within the datacentric programming element.

However, NELSON (US 2019/0340103 A1), in an analogous art, teaches:
further comprising tracing the selected data element to a location within the datacentric programming element (See, e.g., NELSON, FIG. 4: 418; par [0007]: “…mapping between locations in a program's source code and corresponding locations in a trace of the program's execution, thereby improving the accuracy of execution control in trace-based debugging. …” (emphasis added)  EN:  NELSON teaches: mapping between locations in a program's source code and corresponding locations in a trace of the program's execution.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine Menahem’s invention for debugging datacentric programming languages with the teachings of NELSON that teaches “tracing the selected data element to a location within the datacentric programming element.”.  A person having ordinary skill in the art would have been motivated toward such a combination because: Debugging can be made more efficient by aligning grouped trace data with the corresponding source code constructs such as expressions and statements. (see NELSON, pars [0007], [0042]).  Menahem and NELSON are analogous arts directed generally to debugging code.   


Regarding claim 8, Menahem teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), 
Menahem does not appear to explicitly teach:
 further comprising tracking the selected data element through evaluation of the expression.

However, NELSON (US 2019/0340103 A1), in an analogous art, teaches:
 further comprising tracking the selected data element through evaluation of the expression (See, e.g., NELSON, par [0279]: “…an implementation may track the instruction pointer through the ranges provided in the mappings, or through any contiguous or non-contiguous collection of specified items.” (emphasis added)  EN:  NELSON teaches: track the instruction pointer through the ranges provided in the mappings.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine Menahem’s invention for debugging datacentric programming languages with the teachings of NELSON that teaches “tracking the selected data element through evaluation of the expression.”  A person having ordinary skill in the art would have been motivated toward such a combination to: use the mappings without relying on native instructions. (see NELSON, par [0279]).  Menahem and NELSON are analogous arts directed generally to debugging code.

Claims 14, 17:
Claims 14 and 17 [which depend on claim 13] recite additional limitations similar to Claims 5 and 8, rejected above.  
As such, Claims 14 and 17 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Menahem and NELSON, for similar rationale.


Allowable Subject Matter
9.	Claim 12 had been previously allowed.





			Response to Arguments
10.	The Applicant Arguments/Remarks filed on 09/07/2022 under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the reference(s) as they are either ineffective or moot in view of the new grounds of rejection used in this office action as necessitated by Applicant’s amendments. 
II. Rejections under Section 102:
Claims 1, 4, 6, 7, 9-11, 13, 15, 16, and 18-20
Applicant argues, in pages 7-8 (of Applicant Arguments/Remarks):  
“Menahem does not teach “receiving a user selection of a data element from a datacentric programming element, wherein the data element is chosen from the group consisting of the one or more input data elements and the one or more output data elements,” as amended.
The Office rejected claims 1, 4, 6, 7, 9-11, 13, 15, 16, and 18-20 under Section 102(a)(1) as anticipated by USPP 2016/0062870 (“Menahem”). In response, Applicant has amended claims | and 13 to recite “receiving a user selection of a data element from a datacentric programming element, wherein the data element is chosen from the group consisting of the one or more input data elements and the one or more output data elements.” That is, the claimed inventions allow the user to select the actual “input data elements” and “output data elements” that will be evaluated by the expression, and then visualize the providence of that element with respect to the expression.
Menaham fails to teach the element quoted above. Instead, Menaham is generally directed at a method for debugging structure query language (SQL) statements. Menaham [0002]. This system includes provides capabilities to execute a SQL statement step-by-step and to examine the intermediate results at each step. /d. at [0037]. The reference even explicitly analogies its capabilities as analogous to the line-by-line execution of conventional programming languages. /d. Significantly, however, the user in Menaham selects elements of an expression and sees how the database engine evaluates that expression. However, the user does not select the either the “input data elements” or the “output data elements” themselves. That is, the user action in Menaham is directed at SQL statement elements, not input and output data elements.
At least because Menaham does not teach or suggest the element quoted above, as amended, Menaham does not anticipate claims 1 and 13. Accordingly, Applicant respectfully requests that these rejections be withdrawn.
Claims 4, 6, 7, 9-11, 15, 16, and 18-20 are dependent on claim 1 or 13, and thus, are also not anticipated by Menaham by virtue of their dependency. Applicant also respectfully requests that these rejections be withdrawn.”

Examiner’s response:
Examiner respectfully disagrees.  Examiner maintains that Menahem (US 2016/0062870 A1), teaches all limitations of amended independent Claim 1 (and similarly Claim 13), as evidenced by the citations and rationale presented in rejecting Claim 1, under AIA  35 U.S.C. 102(a)(1), hereinabove, in this office action.  Specifically, regarding Applicant’s above arguments, it is respectfully noted that Menahem (e.g., FIG. 6, pars [0093], and [0116]) discloses: a user loads the SQL debug view for a selected SQL statement, to perform functions by operating on input data and generating output, that teaches the above Applicant-argued amended Claim 1 feature “receiving a user selection of a data element from a datacentric programming element, wherein the data element is chosen from the group consisting of the one or more input data elements and the one or more output data elements.”.  
As such, Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1), as being un-patentable by Menahem. 
Claim 13, that recites similar features as Claim 1, is rejected under AIA  35 U.S.C. 102(a)(1), as being un-patentable by Menahem, for similar reasons as for Claim 1.
Claims 4, 6, 7, 9-11, 15, 16, and 18-20, which depend on rejected Claims 1 or 13, inherit the deficiencies of their respective parent Claim.  And, Examiner maintains that Menahem, teaches all additional limitations of these dependent Claims as well, as evidenced by the citations and rationale presented in rejecting these Claims, AIA  35 U.S.C. 102(a)(1), hereinabove, in this office action.  
As such, Claims 4, 6, 7, 9-11, 15, 16, and 18-20 are rejected, under AIA  35 U.S.C. 102(a)(1), as being un-patentable by Menahem.

III. Rejections under Section 103 
Claims 2, 3, 5, 8, 14, and 17:
Applicant argues, in pages 8-9 (of Applicant Arguments/Remarks): 
“The Office rejected: (i) claim 2 under Section 103 as being unpatentable over Menahem in view of USPP 2014/0245269 (“Thukkaram”); (ii) claim 3 under Section 103 as being unpatentable over Menahem in view of USPP 2020/0057671 (“Bailey”); (iii) claims 5, 8, 14, and 17 under Section 103 as being unpatentable over Menaham in view of USPP 2019/03400103 (“Nelson”)
Applicant respectfully submits that Menaham fails to teach or suggest “receiving a user selection of a data element from a datacentric programming element, wherein the data element is chosen from the group consisting of the one or more input data elements and the one or more output data elements,” as amended, for the reasons discussed above. Nelson also fails to teach or suggest this element. Instead, Nelson is directed at allowing a replay execution to move backward to a desired point instead of restarting from the beginning of execution and moving forward to that point, accurately aligning trace data with corresponding source code statements, and setting a breakpoint address range in place of setting a breakpoint on one address at a time. Nelson at [0046]. Like Menaham, however, this system is directed at program elements, not input and output data elements.
Without addressing the specifics of Thukkaram and Bailey references on the merits, Applicant relies upon the above arguments and asserts that the addition of these references, alone or in combination, do not cure the deficiencies in the teaching of Menaham and Nelson. Applicant notes that the Office has only cited Thukkaram and Bailey, and Nelson for purposes unrelated to the element quoted above.
At least because none of the references teaches or suggest the element quoted above, the combination cannot render the claimed inventions obvious. Therefore, Applicant respectfully submits that these rejections be withdrawn.” 

Examiner’s response:
Examiner respectfully disagrees. 
Claim 2, which depends on rejected Claim 1, inherits the deficiencies of the parent Claim. And Examiner maintains that Menahem, in view of Thukkaram (US 2014/0245269 A1), teaches all limitations of dependent Claim 2, as evidenced by the citations and rationale presented in rejecting Claim 2, under AIA  35 U.S.C. 103, hereinabove, in this office action.
As such, Claim 2 is rejected, under AIA  35 U.S.C. 103, as being un-patentable by Menahem, in view of Thukkaram.

Claim 3, which depends on rejected Claim 1, inherits the deficiencies of the parent Claim. And Examiner maintains that Menahem, in view of Bailey (US 2020/0057671 A1), teaches all limitations of dependent Claim 3, as evidenced by the citations and rationale presented in rejecting Claim 3, under AIA  35 U.S.C. 103, hereinabove, in this office action.
As such, Claim 3 is rejected, under AIA  35 U.S.C. 103, as being un-patentable by Menahem, in view of Bailey.

Claims 5, 8, 14 and 17, which depend on rejected Claims 1 or 13, inherit the deficiencies of their respective parent Claim. And Examiner maintains that Menahem, in view of NELSON (US 2019/0340103 A1), teaches all limitations of these dependent Claims, as evidenced by the citations and rationale presented in rejecting these Claims, under AIA  35 U.S.C. 103, hereinabove, in this office action.
As such, Claims 5, 8, 14 and 17 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Menahem, in view of NELSON.



Conclusion
11.	Claims 1-11 and 13-20 are rejected.
Claim 12 had been previously allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/           Examiner, Art Unit 2191    

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191